    Case: 4:16-cv-01103-DDN Doc. #: 36 Filed: 05/14/20 Page: 1 of 2 PageID #: 102



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    RODNEY O. MCINTOSH,                              )
                                                     )
                  Plaintiff,                         )
                                                     )
           v.                                        )          No. 4:16-CV-1103 DDN
                                                     )
    UNITED STATES OF AMERICA,                        )
                                                     )
                  Defendant.                         )

                                  MEMORANDUM AND ORDER

        Before the Court is plaintiff’s post-appeal motion for relief from judgment titled “motion

for audita querela.” The Court has reviewed plaintiff’s motion in its entirety and will once again

deny his motion for relief from judgment. 1 The Court notes that plaintiff previously sought to

“recall the mandate” and to “void” the judgment, pursuant to Federal Rule 60(b). Plaintiff’s prior

motions for reconsideration of the judgment were also denied.

        Last, in this Court’s May 3, 2017 Memorandum and Order, plaintiff was told that he would

not be allowed to file any further motions in this closed action, save a notice of appeal or motions

related to his notice of appeal. This rule is still in effect in this closed action.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s post-appeal motion for relief from judgment

titled motion for audita querela [Doc. #35] is DENIED.

        IT IS FURTHER ORDERED that an appeal of this case would not be taken in good faith.




1
 The Eighth Circuit Court of Appeals dismissed plaintiff’s appeal on March 28, 2018, for lack of
jurisdiction for failing to designate the judgment or order being appealed.
 Case: 4:16-cv-01103-DDN Doc. #: 36 Filed: 05/14/20 Page: 2 of 2 PageID #: 103



        IT IS FURTHER ORDERED that plaintiff is not allowed to file any further motions in

this closed action, save a notice of appeal or motions related to his notice of appeal. Should plaintiff

attempt to file additional frivolous motions in this closed case not related to an appeal, the Clerk

of Court shall return said motions to plaintiff forthwith.

        Dated this 14th        day of May, 2020.



                                                    \s\ Jean C. Hamilton
                                                    JEAN C. HAMILTON
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
